                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                       ABERDEEN DIVISION

CARLA BLAKE                                                                            PLAINTIFF

V.                                                        CIVIL ACTION NO. 1:17-CV-89-SA-DAS

DON LAMBERT, and
PRENTISS COUNTY                                                                     DEFENDANTS

                                           ORDER AND JUDGMENT

           Carla Blake filed this case on June 12, 2017 against Prentiss County, Mississippi, and Don

Lambert, a Prentiss County School Attendance Officer.1 In her Complaint [1], Blake alleges that

Lambert and Prentiss County violated her constitutional rights and seeks relief under 42 U.S.C. §

1983. Blake asserted two claims against Lambert individually. First Blake asserted a claim alleging

that Lambert violated her Fourth Amendment right, recognized in Malley v. Briggs, to be free from

arrest based on a “warrant application . . . so lacking in indicia of probable cause as to render

official belief in its existence unreasonable.” 475 U.S. 335, 106 S. Ct. 1092, 89 L. Ed. 2d 271

(1986). Second, Blake alleged that Lambert violated her Fourth Amendment right, recognized in

Franks v. Delaware, to “be free from police arrest without a good faith showing of probable

cause.” Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978).

           Lambert filed a Motion to Dismiss [9] all of the claims against him, arguing that Blake’s

Complaint failed to state a claim against him, and in the alternative, that he is entitled to the

protection of qualified immunity. Because both parties relied on matters outside the pleadings, the

Court treated Lambert’s motion as one for summary judgment. See FED. R. CIV. P. 12(d), 56.




1
    Blake sues Lambert in his individual capacity only.
       On March 9, 2018 the Court entered an Order [31] and Memorandum Opinion [32] denying

Lambert’s requests for dismissal and qualified immunity as to both of Blake’s claims. Lambert

appealed this Court’s decision to the Fifth Circuit Court of Appeals pursuant to the collateral order

doctrine. See Notice of Appeal [33]. The Fifth Circuit affirmed this Court’s ruling denying

qualified immunity to Lambert on Blake’s Malley claim. The Fifth Circuit reversed this Court’s

finding on Blake’s Franks claim and held that Lambert is entitled to qualified immunity on that

claim. In so holding, the Fifth Circuit stated:

               In Kohler v. Englade we held that “a plaintiff cannot hold an officer
               liable under Franks for intentionally omitting important exculpatory
               information from a warrant affidavit when the officer has also
               committed a Malley violation by presenting a facially deficient
               warrant affidavit to the issuing judge.” Kohler v. Englade, 470 F.3d
               1104, 1113-14 (5th Cir. 2006). We reach the same result here. See
               Montesano v. Seafirst Commercial Corp., 818 F.2d 423, 426 (5th
               Cir. 1987) (holding that “one panel cannot overturn another panel”).

Blake v. Lambert, 921 F.3d 215, 222 (5th Cir. 2019).

       The Fifth Circuit’s ruling in this case explicitly holds that Lambert committed a Malley

violation, that Blake has established liability against Lambert under Malley, and thus relief for her

Franks claim is cut off.

       Pursuant to the Fifth Circuit’s ruling in this case, the Court now enters summary judgment

against Defendant Lambert in his individual capacity for Plaintiff Blake’s claim that Lambert

violated her Constitutional rights under the Fourth Amendment pursuant to Malley v. Briggs, 475

U.S. 335, 106 S. Ct. 1092. With liability decided, the Plaintiff’s Malley claim will be set for a trial

on damages following the resolution of the Plaintiff’s claims against Prentiss County.

       It is so ORDERED on this the 3rd day of September, 2018.

                                                   /s/ Sharion Aycock
                                                  UNITED STATES DISTRICT COURT JUDGE



                                                      2
